DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, section (a) recites “at least one apparatus comprising an ultraviolet light source”, and later in the claim, “wherein the at least one apparatus comprises a first ultraviolet light source … and a second ultraviolet light source”.
It is unclear if the light source in section (a) is one of both of the light sources recited subsequently. Based on fig 1C, examiner will interpret that there are two UV light sources. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leben (US20130341533A1).
Regarding claim 11:
11. (Original) An apparatus configured to treat at least one surface of at least one object in an interior of a vehicle with irradiation in a dose (Abstract, a system for sanitizing an enclosed structure ... para[0032), ... Any UV light incident to the reflective surface 37 is reflected off of the surface 37 and into the elevator ... para[0053], ... the  duration that the UV light source 14 is on, and thus, the duration of the sanitizing cycle, depends on a number of factors ... (the elevator is the vehicle. The walls, door and buttons for each floor are the objects and surfaces while the dose is the duration of the light)) comprising: 
(a) a base (para[0032], ... the first mounting platform 16 generally retains or holds the UV light source ... ); 
(b) a mechanism coupled to the base (para[0035], ... the first mounting platform 16 ... may be connected to a first bracket 46, which in turn is coupled to an output shaft 50 of the motor 18 ... ); 
(c) an ultraviolet light source configured to be directed by the mechanism to apply ultraviolet light to at least one surface of at least one object in the vehicle interior (para[0029], ... the UV light source 14 may include one or more components operable to emit EM radiation int eh UV range ... para[0037], ... The motor 18 generally rotates the UV light source 14 from an inactive position to an active position ... The active position ... also known as the exposed area ... in which people stand while using the elevator 12 ... para[0009], ... activating the ultraviolet radiation source for a predetermined period of time when the door is detected to be in a closed position and humans are detected to be absent...); and
(d) a controller configured to operate the mechanism for the ultraviolet light source to administer the dose of ultraviolet light for the at least one surface (para[0027], ... a controller 26 for controlling the operation of the UV light source 14, including the on/off status ... para(0053], ... the controller 26 may start the timing element at block 118 to implement a proper sanitizing cycle ... ).
Leben does not appear to explicitly disclose wherein the controller is configured to direct the ultraviolet light source (1) to a first position at a first zone for ultraviolet light for a first duration; (2) to a second position at a second zone for ultraviolet light for a second duration.
However, since Leben discloses being able to position the radiation source where desired (para[0063], ... As can be appreciated, the UV light source 14 may be rotated to any desired angle depending on the desired exposure area ... ) and wherein the treatment of different surfaces in the vehicle interior can vary (para(0053], ... the duration that the UV light source 14 is on, and thus, the duration of the sanitizing cycle, depends on a number of factors ... various microorganisms require different incident energies, and in turn different exposure times, to be disabled or have their growth inhibited ... ) it would have been obvious to one of ordinary skill in the art before the effective filing date to move the radiation source to another surface in the vehicle to treat the different surfaces.

Regarding claim 12:
Leben teaches various UV light sources (par 29) emitting UV light with wavelengths between 240 nm and approximately 280 nm (par 28), but does not appear to teach the UV light source comprises an LED, a lens, or a reflector.
However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a UV LED as the UV light source because they were well-known in the art, mercury-free, compact, instant-on and low cost compared to other conventional UV light sources.

Regarding claim 13:
13. (Original) The apparatus of Claim 11 wherein ultraviolet light is configured to be directed at biomatter; wherein biomatter comprises at least one of (a) virus and/or (b) germ and/or (c) bacteria; and wherein the dose of ultraviolet light for the at least one surface is based on biomatter expected to be probable on at least one surface in the vehicle interior (par 27- “Although the sanitizing system 10 of the present invention can be used in any enclosed structure where bacteria, viruses, mold, germs, fungi, and other similar microorganisms reside, the detailed description provided below will be with respect to an elevator 12”).

Regarding claim 14:
14. (Original) The apparatus of Claim 11 wherein the controller is configured to direct the ultraviolet light source at least one of (a) along a path within the vehicle interior; (b) along a path from a first position to a second position; (c) along a path within the vehicle interior comprising a generally continuous path in a repeated cycle; (d) to a directed position: (e) from a first position to a second position; (f) to a zone; (g) from a first zone to a second zone (Leben teaches explicitly (f) to a zone: para[0039], ... the motor 18 may also include electrical or electronic components that translate the controller 26 signal into the appropriate electrical signal for the motor to rotate and adjust the position of the UV light source 14 ... para[0063], ... As can be appreciated, the UV light source 14 may be rotated to any desired angle depending on the desired exposure area ... para[0053]. ... the duration that the UV light source 14 is on, and thus, the duration of the sanitizing cycle, depends on a number of factors ... ), Further Leben discloses being able to position the radiation source where desired (para[0063], ... As can be appreciated, the UV light source 14 may be rotated to any desired angle depending on the desired exposure area ... ).

Regarding claim 15:
15. (Original) The apparatus of Claim 11 wherein the controller is configured to control at least one of (a) the dose of ultraviolet light administered to a surface; (b) the intensity of ultraviolet light administered to a surface; (c) the duration of ultraviolet light administered to a surface; (d) position of ultraviolet light administered to a surface; (e) speed of movement of the ultraviolet light source between a first position and a second position; (f) administration of ultraviolet light according to a control program; (g) administration of ultraviolet light according to data; (h) a first dose of ultraviolet light administered to a first surface and a second dose of ultraviolet light administered to a second surface (para[0053], ... the controller 26 may start the timing element at block 118 to implement a proper sanitizing cycle. The duration that the UV light source 14 is on, and thus, the duration of the sanitizing cycle, depends on a number of factors including ... the type of microorganism that is targeted ... ).

Regarding claim 16:
Leben does not appear to explicitly disclose wherein the controller is configured to operate with data comprising (a) configuration of the vehicle interior; (b) a path for directed movement of the ultraviolet light source within the vehicle interior to administer ultraviolet light; (c) configuration of the vehicle interior and a path for directed movement of the ultraviolet light source; (d) configuration of at least one surface in the vehicle interior; (e) configuration of at least one surface in the vehicle interior so that ultraviolet light can be directed to the at least one surface for a duration; (f) a path for directed movement of the ultraviolet light source within the vehicle interior comprising application of ultraviolet light to a surface for a duration.
However, since Leben already discloses wherein the UV light source can be rotated to any desired position depending on how to treat the desired exposed area (para[0063), ... As can be appreciated, the UV light source 14 may be rotated to any desired angle depending on the desired exposure area) and discloses wherein the controller is the one controlling the angle of rotation (para[0039), ... the motor 18 may also include electrical or electronic components that translate the controller 26 signal into the appropriate electrical signal for the motor to rotate and adjust the position of the UV light source 14 ... ), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the controller to be programmed to operate with the data of the vehicle interior and a path for directed movement of the radiation source.
Further, it seems implicit that the controller would have been programmed in light of the interior of the vehicle (elevator) in order to sanitize all the surfaces of the vehicle intended to be sanitized.

Regarding claim 17:
17. (Original) The apparatus of Claim 11 further comprising a light source (28) configured to emit visible light (par 27).

Regarding claim 19:
19. (Original) The apparatus of Claim 11 wherein the controller is configured to direct the ultraviolet light source from a first position to apply ultraviolet light to a surface of at least one of a seat; a door; a console; a handle; a button; a switch; a seat belt (Claim 1, a controller
to receive the input signal and to provide for the ultraviolet light source to emit the electromagnetic radiation within an exposed area of the enclosed structure ...par 37, ...The active position ...also known as the exposed area. .. in which people stand while using the elevator 12 ... Figure 1, the area in which people stand includes the surface of the elevator door that encloses that area), and but does not disclose wherein the controller is configured to direct the UV light source to a second position to apply ultraviolet light to a surface of another of a seat; a door; a console; a handle; a button; a switch; a seat belt.
However, since Leben already discloses wherein the UV light source can be rotated to any desired position depending on how to treat the desired exposed area (para[0063], ... As can be appreciated, the UV light source 14 may be rotated to any desired angle depending on the desired exposure area) and different surfaces require different treatments (para[0053], ... the duration that the UV light source 14 is on ... depends on a number of factors including, but not limited to, the size of the elevator ... the type of microorganism that is targeted. Various microorganisms require different incident energies, and in turn different exposure times ... ) it would have been obvious to one of ordinary skill in the art to direct the radiation source to a second position to irradiate another surface of an object to provide the proper treatment duration and energy.

Regarding claim 20:
20. (Original) A system configured to treat at least one surface of at least one object in a vehicle interior of a vehicle with ultraviolet light in a dose comprising:
(a) at least one apparatus comprising an ultraviolet light source configured to be directed by a mechanism to apply ultraviolet light to at least one surface of at least one object in the vehicle interior (para[0029], ... the UV light source 14 may include one or more  components operable to emit EM radiation in the UV range ... para[0037], ... The motor 18 generally rotates the UV light source 14 from an inactive position to an active position ... The active position ... also known as the exposed area ... in which people stand while using the elevator 12 ... para[0009], ... activating the ultraviolet radiation source for a predetermined period of time when the door is detected to be in a closed position and humans are detected to be absent...); and
(b) a controller configured to operate the at least one apparatus comprising the ultraviolet light source to administer the dose of ultraviolet light for the at least one surface (para[0027], ... a controller 26 for controlling the operation of the UV light source 14, including the on/off status ... para(0053], ... the controller 26 may start the timing element at block 118 to implement a proper sanitizing cycle ... );
wherein the controller is configured with a control program (fig 12 shows the steps of the control program);
wherein the at least one apparatus comprises a first ultraviolet light source configured to administer a dose of ultraviolet light to a first area of the vehicle interior (para[0029], ... the UV light source 14 may include one or more  components operable to emit EM radiation in the UV range ... para[0037], ... The motor 18 generally rotates the UV light source 14 from an inactive position to an active position ... The active position ... also known as the exposed area ... in which people stand while using the elevator 12 ... para[0009], ... activating the ultraviolet radiation source for a predetermined period of time when the door is detected to be in a closed position and humans are detected to be absent...) and a second ultraviolet light source configured to administer a dose of ultraviolet light to a second area of the vehicle interior (par 62- “However, in some instances, it may be desired to place multiple sanitizing systems 10 within the elevator 12 or other enclosed structure, especially if a location of only one system 10 will not allow UV light to be exposed to a majority of the surfaces having microorganisms thereon.”).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leben in view of Ye (US20170045807A1)
Regarding claim 18, Leben does not appear to disclose  wherein the mechanism comprises a gimbal mechanism; wherein the mechanism comprises at least one motor; wherein the mechanism is configured to rotate the ultraviolet light source about a first axis and about a second axis; wherein the first axis is generally orthogonal to the second axis.
However, in attempting the solve the same problem (moving a payload in a space), 
mechanism. However, Ye discloses the use of a gimbal mechanism (Abstract, a gimbal mechanism as described herein can provide rotation of a payload (which can be a light, par 32) about at least two different axes ... the gimbal mechanism can control movement of the payload about two degrees of freedom in a parallel manner ... while improving the stability of movement provided by the gimbal mechanisms ... ). It would have been obvious to one of ordinary skill in the art to combine these references and incorporate a gimbal mechanism because Leben discloses wherein multiple sanitation systems have to be installed because one system will not allow the UV light to be exposed to a majority of the surfaces (para[0063), ... in some instances, it may be desired to place multiple sanitizing systems 10 within the elevator 12 or other enclosed structure, especially if a location of only one system 1 O will not allow UV light to be exposed to a majority of the surfaces having microorganisms thereon ... ) while Ye discloses wherein a gimbal mechanism will allow for the attached payload will be able to moved and rotated in two different directions and also allow for the attached payload to be stable (Abstract, a gimbal mechanism as described herein can provide rotation of a payload about at least two different axes ... the gimbal mechanism can control movement of the payload about two degrees of freedom in a parallel manner ... while improving the stability of movement provided by the gimbal mechanisms ... ). This would allow for a single UV light source to be positioned in multiple orientations instead of having to add multiple systems and having multiple light sources.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/             Primary Examiner, Art Unit 2875